                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 SHERON B. DOSS,                                 )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )        Case No. 3:19-cv-00265
                                                 )        Judge Aleta A. Trauger
 CITIZENS SAVINGS and TRUST                      )
 COMPANY, d/b/a CITIZENS BANK,                   )
 et al.,                                         )
                                                 )
        Defendants.                              )

                                            ORDER

       For the reasons set forth in the accompanying Memorandum, the plaintiff’s Motion to

Strike (Doc. No. 59) and Motion for Extension of Time (Doc. No. 61) are DENIED.

       The Amended Objections (Doc. No. 57) to the magistrate judge’s Report and

Recommendation (Doc. No. 54) are OVERRULED, and the court ACCEPTS and ADOPTS

the Report and Recommendation in its entirety. The defendant’s Motion to Dismiss and/or for

Summary Judgment (Doc. No. 31), construed as a motion for summary judgment, is

GRANTED, and the plaintiff’s federal claims under 12 C.F.R. § 1026 (“Regulation Z”), the

Truth in Lending Act, and the Fair Debt Collections Practices Act are DISMISSED WITH

PREJUDICE, while her state law claims for breach of contract are DISMISSED WITHOUT

PREJUDICE to the plaintiff’s ability to bring those claims in state court, if she so chooses.

       The construed motion to amend the Complaint, incorporated within the proposed First

Amended Complaint (Doc. No. 44) is DENIED as futile.

       Judgment shall enter in accordance with Fed. R. Civ. P. 58.

       It is so ORDERED.




                                                     ALETA A. TRAUGER
                                                     United States District Judge
